                                                                                          ES DISTRICT
                                                                                         T            C
                                                                                       TA




                                                                                                                        O
                                                                                  S




                                                                                                                         U
                                                                                 ED
 1    [Submitting counsel appear on additional pages]




                                                                                                                          RT
                                                                                                      TED




                                                                             UNIT
                                                                                               GRAN
 2
                                 UNITED STATES DISTRICT COURT




                                                                                                                                R NIA
 3
                              NORTHERN DISTRICT OF CALIFORNIA                                                        o ge r s
                                                                                                         onzalez R




                                                                             NO
 4
                                                                                                onne G
                                                                                       Judge Yv




                                                                                                                                FO
                                         OAKLAND DIVISION




                                                                              RT
 5




                                                                                                                           LI
                                                                                                2/18/2020
                                                                                      ER




                                                                                 H




                                                                                                                        A
 6    CHRISTOPHER CORCORAN, et al.,                   No. 15-CV-03504-YGR                  N                              C
                                                                                               D IS T IC T      OF
 7                                  Plaintiffs,       CLASS ACTION                                   R
 8                   v.                               JOINT STIPULATION RE TRIAL DATE
 9    CVS PHARMACY, INC.,                             *As Modified by the Court*
10                                  Defendant.
11          WHEREAS, on August 23, 2019, the Court set a trial date in this matter for April 20,
12   2020 (Dkt. No. 371);
13          WHEREAS, on February 6, 2020, Defense counsel advised the Court and Plaintiffs of
14   an unavoidable conflict with the April 20 trial date that lead counsel has with a trial in In re
15   Opioid Litigation, Index No. 400000/2017 (Suffolk Cnty, NY) starting March 20, 2020;
16          WHEREAS, Plaintiffs do not oppose moving the April 20 trial setting to another date
17   that is mutually convenient for Plaintiffs, Defendant, and the Court;
18          WHEREAS, the parties have conferred and agreed that a new trial date of Monday,
19   August 10, 2020, is mutually convenient, provided that date remains acceptable to the Court.
20          NOW      THEREFORE,          ALL      PARTIES,     BY     AND     THROUGH             THEIR
21   UNDERSIGNED COUNSEL HEREBY STIPULATE THAT:
22          1.      Trial shall begin on Monday, August 10, 2020.
23          2.      Within 10 days, the parties will submit for Court approval a proposed schedule
24   of new pretrial dates (e.g., exchanging motions in limine, exhibits, and deposition designations;

25   filing the pretrial conference statement; holding a pretrial conference), to both identify the

26   new deadlines and ensure the parties make productive use of the extra time until trial.

27   However, the parties understand that the Court is unavailable for oral argument or hearing

     during the month of June 2020.
                                    JOINT STIPULATION RE TRIAL DATE
 1   DATED: February 18, 2020                Respectfully Submitted,

 2                                           By: /s/ Enu Mainigi
 3                                           Enu Mainigi (Pro Hac Vice)
                                             Grant A. Geyerman (Pro Hac Vice)
 4                                           WILLIAMS & CONNOLLY LLP
                                             725 Twelfth Street, NW
 5                                           Washington, DC 20005
                                             Telephone: (202) 434-5000
 6                                           Facsimile: (202) 434-5029
 7                                           Edward W. Swanson (State Bar No. 159859)
                                             August Gugelmann (State Bar No. 240544)
 8                                           SWANSON & McNAMARA LLP
                                             300 Montgomery Street, Suite 1100
 9                                           San Francisco, CA 94104
                                             Telephone: (415) 477-3800
10                                           Facsimile: (415) 477-9010
11
                                             Attorneys for CVS Pharmacy, Inc.
12

13                                           By: /s/ Bonny E. Sweeney
14                                           Bonny E. Sweeney (Cal. Bar. No. 176174)
                                             HAUSFELD
15                                           600 Montgomery St., Suite 3200
                                             San Francisco, California 94111
16                                           Tel: 415-633-1908
                                             Fax: 415-358-4980
17                                           bsweeney@hausfeld.com
18                                           Richard Lewis (pro hac vice)
                                             HAUSFELD
19                                           1700 K St. N.W., Suite 650
                                             Washington, D.C. 20006
20                                           Tel: 202-540-7200
                                             Fax: 202-540-7201
21                                           rlewis@hausfeld.com
22                                           Robert B. Gilmore (pro hac vice)
                                             STEIN MITCHELL
23                                           BEATO & MISSNER LLP
                                             1100 Connecticut Ave., N.W.
24                                           Washington, D.C. 20036
                                             rgilmore@steinmitchell.com
25
                                             Elizabeth C. Pritzker (Cal. Bar. No.
26                                           146267)
                                             Jonathan K. Levine (Cal. Bar. No.
27
                                            -2-                   Case No.: 15-CV-03504-YGR
                                JOINT STIPULATION RE TRIAL DATE
 1                                              220289)
                                                PRITZKER LEVINE LLP
 2                                              180 Grand Avenue, Suite 1390
                                                Oakland, California 94612
 3                                              Tel. 415-692-0772
                                                Fax. 415-366-6110
 4                                              ecp@pritzkerlevine.com
                                                jkl@pritzkerlevine.com
 5

 6
                                             ATTESTATION
 7           I, Grant A. Geyerman, am the ECF user whose ID and password are being used to file
     this document. In compliance with Local Rule 5-1(i)(3), I hereby attest that all other
 8   signatories listed have concurred in this filing.
 9                                                  __/s/ Grant A. Geyerman___
                                                    Grant A. Geyerman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                -3-                  Case No.: 15-CV-03504-YGR
                                   JOINT STIPULATION RE TRIAL DATE
